ORDER
The defendant having now been supplied the transcripts herein, his motion for completed transcript is denied as moot. The state is directed to file a transcript of the post-sentencing Superior Court bail hearing and defendant’s motion for bail pending appeal will be considered when that transcript has been filed. Defendant’s motion for appointment of the Public Defender as advisory counsel is denied without prejudice to his requesting that the Public Defender be appointed to represent him in the prosecution of this appeal, and it is hereby ordered that defendant be brought before this court on June 18, 1981 for hearing on the question of whether he should be permitted to represent himself in this appeal.